MASTER SERVICES AGREEMENT

between

Bioheart, Inc.

13794 NW 4th Street

Suite 212

Sunrise, Florida 33325

USA

and

Ascent Medical Product Development Centre, Inc.

401 North 3rd Street

Suite 300

Minneapolis, MN 55401

USA

 

This Master Services Agreement ("Agreement") is entered into this 18th day of
January, 2010 ("Effective Date") by and between Bioheart, Inc. ("BIOHEART") and
Ascent Medical Product Development Centre, Inc. ("ASCENT”). BIOHEART and ASCENT
may be individually referred to as a "Party" and collectively as the "Parties."

WHEREAS, ASCENT is a clinical research organization ("CRO") in the business of
providing professional clinical development services, including but not limited
to project management, monitoring, data management, biostatistics, regulatory
and medical writing.

WHEREAS, BIOHEART is in the business of developing, testing and seeking to
commercialize cell-based therapies for the treatment of cardiovascular diseases.

WHEREAS, BIOHEART wishes to appoint ASCENT to provide certain clinical services
to assist BIOHEART in the execution of clinical studies, and Ascent wishes to
accept such appointment upon the terms and conditions set forth in this
Agreement.

IT IS THEREFORE AGREED AS FOLLOWS:

1.

SERVICES

1.1. ASCENT shall provide the services set forth in one or more Task Orders (a
"Task Order"), the form of which is attached hereto as Exhibit A, which Task
Orders will contain the protocol and the related responsibilities and budget,
and such other services as are set forth in any change order (a "Change Order")
executed by BIOHEART and ASCENT (collectively, the "Services").

 

1

Bioheart/ASCENT

27th January 2010

Master Services Agreement

 

--------------------------------------------------------------------------------

1.2.

Subject to the terms and conditions hereinafter set forth, ASCENT shall
diligently perform the Services consistent with all applicable ICH Good Clinical
Practice (GCP) guidelines, regulatory requirements or other applicable
guidelines, regulations or laws and generally accepted professional standards,
Including, where applicable, the United States Food and Drug Administration
("FDA") regulations and/or the corresponding regulations from Jordanian Food and
Drug Agency (JFDA).

1.3.

The Services shall only be performed by ASCENT or its Affiliates. "Affiliate"
means, with respect to a Party to this Agreement, any other legally recognizable
entity directly or indirectly controlling, controlled by, or under common
control of such Party. ASCENT shall remain responsible for the performance of
any of its Affiliates.

1.4.

ASCENT will perform the Services according to this Agreement, ASCENT's standard
operating procedures, and project specific procedures set forth in a Task Order
or a Change Order. Notwithstanding the above, ASCENT will not change its
standard operating procedures without BIOHEART's prior written consent.

2.

OBLIGATIONS OF ASCENT

2.1.

ASCENT will perform the Services in a timely fashion in accordance with the
anticipated time schedule defined in each Task Order. Should, during the course
of the work, any facts become known which could jeopardize the completion
deadline, ASCENT will immediately inform BIOHEART and the Parties shall promptly
and in good faith negotiate a mutually satisfactory outcome. Any changes in the
agreed timelines of a Task Order must be agreed upon by the Parties mutually in
writing.

2.2.

ASCENT will provide BIOHEART with all agreed upon reports and other work
products existing in connection with the Services in a timely manner, as defined
in each Task Order.

2.3.

ASCENT will fully disclose to BIOHEART all documentation related to the Services
upon prior written request.

2.4.

In the event that BIOHEART decides to terminate a Task Order for safety or
efficacy reasons, ASCENT will immediately take all necessary steps to terminate
any contracts. ASCENT will immediately notify BIOHEART if, for any reason, it
considers it inappropriate to continue providing Services under a Task Order.
However, ASCENT will only cease providing Services pursuant to the written
direction of BIOHEART.

2.5.

ASCENT agrees to cooperate with any audit or inspection carried out by BIOHEART
or other relevant bodies such as the administrative authorities and the JFDA.
ASCENT shall provide BIOHEART with a copy of any inspection report related to
the Services pursuant to this Agreement. ASCENT will, as soon as possible,
implement all modifications that prove necessary subsequent to the findings of
the audits made by or on behalf of BIOHEART. Where an internal audit is
concerned, BIOHEART agrees to give ASCENT at least ten (10) working

 

2

Bioheart/ASCENT

27th January 2010

Master Services Agreement

 

--------------------------------------------------------------------------------

days' advance notice. BIOHEART shall be responsible for all costs and expenses
related to ASCENT's obligations hereunder or under any Task Order or change
order.

2.6.

ASCENT agrees to inform BIOHEART promptly of any regulatory action taken against
ASCENT, and to provide a copy of any written correspondence received from a
regulatory agency that may affect ASCENT's work hereunder. Furthermore, ASCENT
agrees to notify BIOHEART of any request received from any applicable regulatory
or governmental authority to inspect or otherwise gain access to the
information, data or materials pertaining to the Services and shall permit
inspection of such information, data and materials.

2.7.

ASCENT shall determine the composition of its team to perform the Services and
will maintain it at the level required for the duration of the provision of the
said Services. ASCENT will further ensure that the team is suitably informed and
up to date. ASCENT confirms that the personnel involved in the contracted
activities are suitably qualified and bound by professional secrecy. Moreover,
ASCENT will ensure that employees, agents and subcontractors, who work
exclusively under the administration and management of ASCENT observe the same
requirements. Neither ASCENT, its subcontractors, agents nor any members of
their respective staffs involved in providing the Services shall be, at the time
of performance of any Services: (i) disqualified or debarred by the FDA or any
other Regulatory Agency for any purpose pursuant to 21 U.S.C. § 335a or any
foreign counterpart thereof; or (ii) convicted under United States federal law
or foreign counterpart thereof, for conduct relating to the development or
approval, or otherwise relating to the regulation of, any drug under the Generic
Drug Enforcement Act of 1992 or any other relevant statute, law or regulation.

2.8.

ASCENT confirms that it is entitled to enter into the contractual relationship
with BIOHEART and that by entering this Agreement it does not violate
obligations towards third parties.

2.9.

ASCENT makes no representation or warranty, either express or implied, that the
product covered by any Task Order can, either during the term of the Agreement
or thereafter, be successfully developed or, if so developed, will receive the
required approval from any applicable regulatory body. BIOHEART acknowledges
that its obligations to pay ASCENT for Services rendered under this Agreement
and the individual Task Orders are independent of and shall not be affected by
the results of the studies.

2.10.

BIOHEART acknowledges that the Services provided by ASCENT under the Agreement
are based upon information supplied by BIOHEART. ASCENT does not warrant that
the Services will meet any specifications, functions or other standards, except
as expressly set forth in this Agreement or the individual Task Orders.

 

3

Bioheart/ASCENT

27th January 2010

Master Services Agreement

 

--------------------------------------------------------------------------------

2.11.

ASCENT hereby expressly disclaims any and all representations or warranties,
whether oral or written, express or implied, other than those expressly set
forth in the Agreement.

3.

OBLIGATIONS OF BIOHEART

3.1.

BIOHEART will have the overall responsibility for any study at all times, and
BIOHEART will remain responsible for and manage all study related tasks which
have not been specifically delegated to ASCENT pursuant to this Agreement and in
each Task Order.

3.2.

For activities to be performed in Jordan, BIOHEART will be the "Sponsor" for the
conduct of the study as defined in the JFDA Regulations. ASCENT is not acting as
the "legal representative" of BIOHEART under this Directive. BIOHEART and ASCENT
shall each comply with the Directive for all activities performed in Jordan.

3.3.

For activities to be performed in the US, each Task Order will specify the
obligations transferred to ASCENT pursuant to 21 CFR §312.50 et seq., and
BIOHEART and ASCENT shall each comply with the with the procedures and
requirements of 21 CFR §312 for all activities performed in the United States.

3.4.

BIOHEART will, as required and as applicable, supply sufficient quantities of
the materials required for the timely completion of any clinical study described
in each Task Order. ASCENT will contract with Bioheart for these materials and
their provision for the study.

3.5.

Study timelines and subject recruitment are the responsibility of ASCENT, who
will select, evaluate, contract with, and administer all sites, which are to
participate in the studies.

3.6.

BIOHEART agrees to keep ASCENT fully informed at all times of any and all
relevant information, hereunder safety information (including but not limited to
all study trials and all regulatory applications) known to BIOHEART which might
reasonably impact the provision of Services by ASCENT.

3.7.

BIOHEART acknowledges that ASCENT will require documents, drug supplies, data,
records and cooperation by BIOHEART, investigators, and/or third party suppliers
in order to properly perform the Services. It is agreed and understood that
ASCENT accepts no liability whatsoever for any errors, delays or other
consequences arising from the failure of BIOHEART, investigators and/or third
party suppliers to provide the same; however, if said delays or errors result in
a cost to ASCENT, BIOHEART agrees to accommodate that cost using a method for
payment that is mutually agreed for this assignment.

4.

TERM AND TERMINATION

4.1.

This Agreement shall commence upon the date that it is executed by both Parties
and will continue in effect indefinitely, unless terminated in accordance with
the provisions herein.

 

4

Bioheart/ASCENT

27th January 2010

Master Services Agreement

 

--------------------------------------------------------------------------------

4.2.

BIOHEART may terminate any Task Order upon ninety (90) days prior written notice
to ASCENT should BIOHEART decide to terminate the clinical study involved under
the respective task order. Either Party may terminate a Task Order upon ninety
(90) days' prior written notice to the other Party in the event material patient
safety concerns are raised by the competent authorities. For the avoidance of
doubt, commercial reasons, such as potential other clients or potential other
service providers do not provide a valid reason to terminate the Agreement
and/or the Task Order.

4.3.

In the event that a Task Order is terminated prior to the completion of the
Services ASCENT will, on the effective date of termination, cease to provide
Services under the Task Order other than those which are reasonable and
necessary to safely close out the study and to fulfill any legal and/or ethical
obligations. Contractual obligations to any underlying third parties will be
terminated to the extent practicable. Both BIOHEART and ASCENT recognize that
termination of a Task Order will require discussion and co-ordination to ensure
subject safety, continuity/ discontinuity of treatment, and compliance with
local and/or national regulations.

4.4.

In case of early termination of a Task Order by BIOHEART other than a
termination pursuant to Section 4.5 below, BIOHEART and ASCENT agree that there
will be a mutually agreed upon reimbursement methodology for the payments in
Bioheart shares that have occurred prior to the termination and that have not
already been used for the study. However, in no case will ASCENT be required to
absorb a loss due to the early termination of the study.

4.5.

In the event of any material breach of any material provision of this Agreement
and/or any Task Order, the non-breaching Party shall notify the breaching Party
of the specific nature of the breach and shall request that it be cured. If the
breaching Party does not cure the breach within thirty (30) days after receipt
of such notice, the non-breaching Party may immediately terminate this Agreement
and/or Task Order upon notice to the breaching Party, whereupon the
non-breaching Party shall have no further liability or obligation to the
breaching Party. Such termination shall not preclude the non-breaching Party
from pursuing any and all remedies available to it at law or in equity.

4.6.

The Agreement may be terminated immediately by either Party if the other Party
becomes insolvent, is dissolved or liquidated, makes a general assignment for
the benefit of its creditors, or files or has filed against it a petition for
bankruptcy or has a receiver appointed for a substantial part of its assets.

 

5

Bioheart/ASCENT

27th January 2010

Master Services Agreement

 

--------------------------------------------------------------------------------

5.

COMPENSATION AND EXPENSES

5.1.

In consideration for the provision of the Services, BIOHEART shall pay ASCENT
the amounts specified in the applicable Task Orders on a "fee-for-services"
basis. In addition, if costs are incurred by ASCENT as a result of unforeseen
circumstances or requests for additional activities made by BIOHEART, that are
not accommodated by the budget that has been mutually agreed for the task,
BIOHEART shall reimburse ASCENT for all reasonable and necessary expenses,
including but not limited to third party payments (if applicable), travel,
printing, shipping, teleconference, and any other reasonable out-of-pocket
expenses (collectively: "Pass-Through Costs" or "PTC"), incurred by ASCENT in
accordance with the applicable Task Order. A handling fee of up to five percent
(5%) of the PTC cost may be charged by ASCENT if agreed upon by the Parties and
set forth in an applicable Task Order. The reimbursement will be made using the
formula that has been agreed for payments to ASCENT and will be made in a timely
manner, as requested by ASCENT.

5.2.

The payment schedule for any task shall be agreed by both parties and Specified
in the task order. There will be no deviation from that schedule..

5.3.

For all activities to be performed in Jordan and the US, the base currency of
the related Task Orders will be US Dollars.

5.4.

Payments of undisputed invoices not made thirty (30) days' of receipt of the
applicable invoice may bear interest at the annual rate of LIBOR +3%. ASCENT
reserves the right to suspend the provision of Services under a Task Order if
the undisputed invoices under such Task Order are not paid within thirty (30)
days following the date on which they are due.

5.5.

All amounts stated in the Task Orders are exclusive of any Value Added Tax
("VAT") and other taxes and duties, as applicable. This would apply to taxes on
imported goods necessary for the study. BIOHEART will be responsible for
reimbursing ASCENT for any such taxes and duties arising from Services provided
under the Task Orders. ASCENT shall be responsible for remitting any such taxes
and duties to the appropriate taxing authority. Reimbursement for such taxes, if
any, will be added to the last payment made for the study.

5.6.

Any Additional costs or fees, including, but not limited to investigator fees
and grants, central laboratory fees, packaging and distribution of medication,
printing and distribution of Case Report Forms, and

 

6

Bioheart/ASCENT

27th January 2010

Master Services Agreement

 

--------------------------------------------------------------------------------

Institutional Review Board submission fees, incurred by ASCENT in the conduct
and performance, of the Services are only contracted by ASCENT for and on behalf
of BIOHEART and shall be included in trial or task courses. Unless unforeseen,
these costs shall be included in the budget for the task order. If not included,
these costs will be reimbursed to ASCENT in a manner that is in accordance with
the payment schedule appended to this agreement.

5.9.

BIOHEART acknowledges that, as part of ASCENT's Services under this Agreement,
ASCENT may execute clinical trial related agreement with investigators and
hospital or research institutions ("Site Agreements") as agent for and on behalf
of BIOHEART, but only to the extent that BIOHEART has approved such finalized
Site Agreements prior to their execution and delivery by ASCENT. In no event
shall such investigators, hospitals or institutions be construed to be ASCENT's
subcontractor or agent.

6.

SCOPE OF WORK AND CHANGE ORDERS

6.1.

BIOHEART shall inform ASCENT if BIOHEART wishes to modify an existing Task Order
or obtain additional Services not covered by the Task Order and will submit a
reasonable detailed summary of such proposed modifications of Services. After
receipt of such summary, ASCENT shall in good faith prepare and provide BIOHEART
with a written cost estimate for the provision of such Services which will be
based on commercially reasonable terms ("Change Order"). If BIOHEART accepts the
cost estimate or the Parties otherwise agree on the terms and conditions for
such modifications or Services, the Parties shall amend an existing Task Order
in a Change Order, as applicable. All Services provided by ASCENT pursuant to
this Agreement shall be governed by the terms and conditions of this Agreement
and by the applicable Task Order as may be, from time to time, executed between
the Parties.

6.2.

The Parties agree and acknowledge that the estimated budget for the delivery and
completion of the Task Order is based on the assumptions set forth in each Task
Order. Any material change in a Task Order and/or the assumptions upon which the
Task Orders are based (including, but not limited to, changes in an agreed
starting date for an activity or finishing date of a milestone) may require
changes in the budget and/or time lines and will require a written Change Order.
Such Change Order will detail the requested changes to the applicable Service,
i.e. task, responsibility, duty, budget, timeline or any other relevant matters.
The Change Order will become effective upon the execution by both Parties and
ASCENT will be given a reasonable period of time to implement the changes.

 

7

Bioheart/ASCENT

27th January 2010

Master Services Agreement

 

--------------------------------------------------------------------------------

6.3.

The Parties agree to act promptly and in good faith when considering a Change
Order requested by the other Party. Without limiting the foregoing, BIOHEART
agrees that it will not unreasonably withhold approval of a Change Order if the
proposed changes in budgets or time lines result from circumstances which are
outside the control of ASCENT or which result from changes in the scope of
Services upon which the initial budget or time lines were based. ASCENT reserves
the right to postpone effecting any changes in the Services until such time as
the Parties agree to and execute the corresponding Change Order.

6.4.

The Parties may mutually and in writing agree on the provision of defined
"out-of-scope" services which are not specifically reflected in a Change Order.
Such out-of-scope services shall be invoiced to BIOHEART on a "fee-for-services"
basis at the ASCENT standard hourly rates and will be due for payment within
thirty (30) days' of invoice date. As per section 5.1, ASCENT service fees are
not subject to a handling fee, whereas any PTC incurred under any out-of-scope
services are subject to the agreed handling fee.

7.

CONFIDENTIAL INFORMATION

7.1.

Each Party ("Receiving Party") hereby agrees to maintain any Confidential
Information received from the other Party ("Disclosing Party") in strictest
confidence that at all times, will not disclose it to any third party, and will
use it only as necessary to perform its obligations under this Agreement.
Neither Party will allow the Confidential Information of the other Party to be
disclosed except to its own personnel who have a need to know the information.
Each Party will cause each of its officers, directors, employees, and agents to
restrict disclosure and use of such Confidential Information in like fashion.
"Confidential Information" shall include, without limitation, technical and
business data, specifications, research and development strategies, research
results, methodology product samples and any other information, which may
reasonably be deemed to be confidential.

7.2.

Exceptions to the above can be made concerning the publishing of methodology and
unspecified results for scientific purposes, however only upon prior written
consent from the Disclosing Party.

7.3.

This obligation of confidentiality will not apply to information that: (i) the
Receiving Party knew before receiving it from the Disclosing Party; (ii) the
Receiving Party receives from a third party without an obligation of
confidentiality or breach of this Agreement; or (iii) becomes publicly available
without breach of this Agreement.

7.4.

The Receiving Party will return all tangible Confidential Information of the
disclosing Party upon request. The Receiving Party may, however, retain one (1)
copy of such information for archival purposes.

 

8

Bioheart/ASCENT

27th January 2010

Master Services Agreement

 

--------------------------------------------------------------------------------

7.5.

The confidentiality obligations stipulated herein shall survive the termination
of the Agreement.

8.

INTELLECTUAL PROPERTY RIGHTS

8.1.

BIOHEART shall be the sole and exclusive owner of the results of the work done
by ASCENT on any study contemplated hereunder and BIOHEART shall have the right
to make whatever use it deems desirable of any such material and results. The
commercial exploitation by BIOHEART will not entitle ASCENT to any royalties or
other indemnities. BIOHEART shall be entitled to file in its own name relevant
patent applications and the resultant patent rights shall also be owned by
BIOHEART.

8.2.

Except as expressly provided above, ASCENT shall retain any and all title, right
and interests it may have in its own trademarks, copyrights, trade secrets,
patents know-how and methodologies and any other intellectual property rights
and similar rights of any type under the laws of any governmental authority,
domestic or foreign ("Pre-Existing Intellectual Property"). ASCENT shall grant
to BIOHEART a royalty free, irrevocable, limited, non-exclusive,
non-transferable right to use such ASCENT Pre-Existing Intellectual Property to
the extent required for the achievement of the scope and objective of a Task
Order.

9.

PATENT RIGHTS

9.1.

ASCENT shall promptly disclose to BIOHEART or its nominee any and all
inventions, discoveries and improvements conceived or made by ASCENT while
providing such Services to BIOHEART pursuant to a Task Order and relating to
such Services and agrees, without any additional consideration, to assign all
its interest therein to BIOHEART or its nominee. Whenever requested to do so by
BIOHEART, ASCENT will execute any and all applications, assignments, or other
instruments and give testimony which BIOHEART shall deem necessary to apply for
and obtain Letters of Patent in all countries of the world at BIOHEART's
discretion or to otherwise protect BIOHEART's interests therein. BIOHEART shall
compensate ASCENT at a reasonable rate for the time devoted to said activities
and shall reimburse ASCENT for reasonable expenses incurred. These obligations
shall continue beyond the termination of a Task Order with respect to
inventions, discoveries and improvements conceived of or made by ASCENT while
providing Services to BIOHEART pursuant to a Task Order and shall be binding
upon ASCENT's assigns, administrators and other legal representatives.

9.2.

The obligations described above apply to the clinical investigators,
institutions or other agents contracted by ASCENT on behalf of BIOHEART. If this
assurance cannot be obtained from the clinical investigators, institutions or
other agents by ASCENT, BIOHEART will be promptly notified of the fact and both
Parties shall discuss the appropriate measures to be taken in such
circumstances.

10.

LIABILITY

 

9

Bioheart/ASCENT

27th January 2010

Master Services Agreement

 

--------------------------------------------------------------------------------

10.1.

Each Party's entire and collective liability to pay damages to the other Party
under this Agreement will, in no event, exceed the aggregate amount due from
BIOHEART to ASCENT, but under no circumstances exceed $1,500,000.- under the
relevant Task Order. The limitations set forth herein apply to claims arising
from any cause whatsoever, regardless of the cause of action or whether the
claim arose in contract, tort or otherwise.

10.2.

In no event will a Party be liable to the other Party for any reason whatsoever,
whether in contract or in tort, for any form of indirect, special, incidental,
exemplary or consequential damages howsoever arising (including, but not limited
to, loss of revenue, loss of actual or anticipated profits, loss of contracts,
loss of the use of money, loss of anticipated savings, loss of business, loss of
opportunity, loss of goodwill, loss of reputation, loss of, damage to or
corruption of data), which arise out of or are in connection with the Services
provided under this AGREEMENT and the underlying Task Orders (including any
delay in the performance of the Services hereunder), whether foreseeable, known,
foreseen or otherwise.

10.3.

The provisions set forth herein allocate risks under the Agreement, and both
Parties have relied upon the limitations in determining whether to enter into
this Agreement.

11.

INDEMNITY

Each Party to this Agreement agrees to defend, indemnify and hold the other
Party, its directors, officers, employees, affiliates and agents ("Indemnitees")
harmless from and against all claims and proceedings (to include any settlements
or ex gratia payments made with the consent of the Parties hereto and reasonable
legal and expert costs and expenses), suits, losses, damages, costs, fines,
("Claims") for injury to persons, damage to property or non-compliance with
applicable laws and regulations whether litigated or not, made or brought
(whether successful or otherwise) by any third party against the Indemnitees in
connection with or resulting from any study conducted under this Agreement. This
indemnity shall not apply to any Claim to the extent that such Claim is caused
by the negligent or wrongful acts or omissions or breach of statutory duty of
such Party, its directors, officers, employees, affiliates or agents.

12.

INSURANCE

12.1

BIOHEART shall maintain, for the duration of the Agreement, an appropriate and
adequate professional liability coverage with an insurance company of sound
financial standing for an amount sufficient to cover its liability and
indemnification obligations hereunder, including the liabilities defined in
Article 3 (2)(f) of Directive 2001 /20/EC, which is incorporated herein by
reference. BIOHEART will extend this cover to protect ASCENT from and against
any action or actions for property damage, personal injury or death arising from
activities properly undertaken, or undertaken at the express instructions of
BIOHEART,



 

10

Bioheart/ASCENT

27th January 2010

Master Services Agreement

 

--------------------------------------------------------------------------------

within the terms of the Agreement. BIOHEART will provide ASCENT with a copy of
such insurance certificate within one (1) week upon written request.

12.2

ASCENT will maintain appropriate and adequate general third party liability
coverage with an insurance company of sound financial standing to cover its
contractual liabilities arising out of the Services provided under the
Agreement. ASCENT will provide BIOHEART with a copy of such insurance
certificate within one (1) week upon written request.

13.

NOTICES

Except as otherwise provided, ail communications and notices required under this
Agreement shall be sent via a recognized reputable overnight courier service,
such as Federal Express or DHL, to the addresses set forth below, or to such
other addresses as the Parties may from time to time specify in writing.

 

If to BIOHEART

If to ASCENT:

 

Bioheart, Inc.

ASCENT

 

13794 NW 4th Street

401 North 3rd Street

 

Suite 212

Suite 300

 

Sunrise, Florida 33325

Minneapolis, MN

 

55401

 

USA

USA

 

Tel: 954 835-1500

Tel: 212-828-3906

 

Fax: 954 845-9976

Fax:212-828-3908

 

Attn.: Chief Executive Officer

Attn.: Chief Executive Officer

All communications provided for under each Task Order shall be addressed to the
respective Parties as outlined in the Task Order.

14.

PUBLICITY/Logo/TRADEMARKS

The Parties must agree before any press release or other specialized publicity
documents related to this Agreement or a Task Order are released to the press,
broadcasting, television, or internet. This applies to the use or publication of
either Party's name.

Neither of the Parties is entitled to use the logo or trademarks of the other
Party unless expressly authorized by the other Party in writing.

15.

INDEPENDENT CONTRACTOR AND SUBCONTRACTORS

The Parties are acting in the capacity as independent contractors hereunder.
Nothing contained herein shall be considered or interpreted as creating an
employment relationship, partnership, association or other relationship between
the Parties in which any one of the Parties may be liable for the acts or
omissions of the other Party. Nothing contained

 

 

 

11

Bioheart/ASCENT

27th January 2010

Master Services Agreement

 

--------------------------------------------------------------------------------

 

herein shall be construed or interpreted as creating an agency relationship
between the Parties.

ASCENT reserves the right, upon receiving the prior written consent of BIOHEART,
which consent shall not be unreasonably withheld, to use subcontractors and
other third parties to support ASCENT in the fulfillment of its obligations
under the Agreement.

16.

MODIFICATION OF THE AGREEMENT

No amendments, changes, modifications or alterations of the terms and conditions
of this Agreement or any Task Order shall be binding upon either Party unless
mutually agreed in writing and signed by both Parties.

17.

ASSIGNMENT

Neither Party will assign or transfer any of its rights or obligations hereunder
without the prior written consent of the other Party. Any assignment or transfer
of any of its rights and obligations hereunder without the prior written consent
of the other Party, will be null and void.

Notwithstanding the above, either Party may assign, cede or transfer any or all
of its rights and obligations under this Agreement or under a Task Order to any
of its respective Affiliates without the prior written consent of the other
Party.

18.

FORCE MAJEURE

Neither Party will be liable to the other for any delay or failure to fulfill
obligations (other than payment obligations) caused by circumstances which were
unforeseeable, unavoidable and beyond its reasonable control, including, but not
limited to, Acts of God, war, riots, terrorism, fire, explosion, flood, sabotage
epidemics, strikes, failures to obtain requested governmental visas, work
permits or other authorizations, governmental laws and regulations imposed after
the fact, and power failures ("Force Majeure Events"). Both Parties will in any
event use reasonable endeavors to mitigate the effect of Force Majeure Events so
as to recommence performance of their obligations as soon as reasonably
possible. In the event such failure continues for a period of sixty (60) days or
more, either Party may terminate the applicable Task Order by giving written
notice thereof to the other Party.

19.

NON-SOLICITATION

Neither Party may, during the term of this Agreement and for one (1) year
thereafter, approach or induce with offers of employment, directly or
indirectly, any of the employees of the other Party that it may come into
contact with in performing its duties under the Agreement, without first
obtaining the prior written agreement of the other Party.

 

 

 

12

Bioheart/ASCENT

27th January 2010

Master Services Agreement

 

--------------------------------------------------------------------------------

ENTIRETY OF THE AGREEMENT

This Agreement, together with each Task Order and any Change Order executed by
both Parties, is the entire and complete understanding and agreement between the
Parties. In case of any inconsistency between the provisions of a Task Order and
this AGREEMENT, the provisions of the Task Order shall prevail to the extent of
any such inconsistency.

21.

SURVIVAL

The terms of paragraphs dealing with liability, indemnity, intellectual
property, confidential information, patent rights, publicity, survival and
applicable law & jurisdiction shall survive the expiration or termination of
this Agreement and each Task Order.

22.

APPLICABLE LAW AND JURISDICTION

This Agreement and each Task Order shall be governed by and construed in
accordance with the substantive laws of the State of Florida without regard to
its conflict of law rules.

The Parties agree that the state courts of Broward County, Florida or the United
States Federal District Court for the Southern District of Florida shall have
sole and exclusive jurisdiction over any controversy arising out of, connected
with or associated with this Agreement, and each Party hereby agrees to submit
to the personal and exclusive jurisdiction and venue of such courts.

 

 

IN WITNESS WHEREOF, the parties hereto have hereunder executed this Agreement on
the date below with their respective signatures.

 

 

Date: February 2, 2010

Date: February 2, 2010

 

 

/s/Karl E. Groth Ph.D.

/s/Peggy A. Farley

Karl E. Groth, Ph.D.

Peggy A. Farley

Chairman and Chief Executive Officer

President and Chief Executive Officer

Bioheart Inc.

Ascent Medical Product Development
Centre Inc.

 

13

Bioheart/ASCENT

27th January 2010

Master Services Agreement

 

--------------------------------------------------------------------------------